EX‑35.5 (logo) KeyBank Statement of Compliance For the Period of January 1 through December 31, 2016 (Reporting Period) Re: Transactions per Appendix A I, Craig Younggren, in my capacity as Senior Vice President of KeyBank National Association successor by merger to KeyCorp Real Estate Capital Markets, Inc., (KeyBank), do hereby state that: • A review of the Primary and Master Servicing activities of KeyBank during the Reporting Period and of its performance, pertaining to the Transactions and the related Agreements listed in Appendix A, has been made under my supervision, and, • To the best of my knowledge, based on such review, KeyBank has fulfilled all of its obligations pertaining to the Transactions and the related Agreements listed in Appendix A in all material respects throughout the Reporting Period. By: /s/ Craig Younggren Senior Vice President Date: 02/24/2017 KeyBank National Association 11501 Outlook Street, Suite 300, Overland Park, KS 66211 Toll Free (888) 979-1200, Direct (913) 317-4100, www.keybank.com KeyBank National Association – Asset Backed Transactions Covered by Platform For the period of January 1 through December 31, 2016 -Appendix A Commercial Mortgage Pass Through Certificates Svc Agmt Date KeyBank Role Asset Securitization Corporation 10/24/1997 Master/Primary Banc of America Commercial Mortgage Inc. Series 2004-2 04/01/2004 Master/Primary Banc of America Commercial Mortgage Inc. 2002-X1 07/01/2002 Special Banc of America Commercial Mortgage Inc. Series 2008-LSI 03/01/2008 Master Banc of America Commercial Mortgage Inc. Series 2001-1 05/01/2001 Primary Banc of America Commercial Mortgage Inc. Series 2002-2 09/01/2002 Master/Primary Banc of America Commercial Mortgage Inc. Series 2002-PB2 05/01/2002 Master/Primary Banc of America Commercial Mortgage Inc. Series 2003-2 11/01/2003 Master/Primary Banc of America Commercial Mortgage Inc. Series 2004-1 03/01/2004 Master/Primary Banc of America Commercial Mortgage Inc. Series 2004-3 07/01/2004 Master/Primary Banc of America Commercial Mortgage Inc. Series 2004-4 10/01/2004 Master/Primary Banc of America Commercial Mortgage Inc. Series 2004-5 11/01/2004 Master/Primary Banc of America Commercial Mortgage Inc. Series 2004-6 12/01/2004 Master/Primary Banc of America Commercial Mortgage Inc. Series 2005-1 04/01/2005 Master/Primary Banc of America Commercial Mortgage Inc. Series 2005-2 06/01/2005 Master/Primary Banc of America Commercial Mortgage Inc. Series 2005-3 07/01/2005 Master/Primary Banc of America Commercial Mortgage Inc. Series 2005-4 09/01/2005 Master/Primary/Special Banc of America Commercial Mortgage Inc. Series 2005-5 10/01/2005 Master/Primary Banc of America Commercial Mortgage Inc. Series 2005-6 12/01/2005 Master/Primary Banc of America Commercial Mortgage Inc. Series 2006-1 03/01/2006 Master/Primary Banc of America Commercial Mortgage Inc. Series 2006-2 06/01/2006 Master Banc of America Commercial Mortgage Inc. Series 2006-3 08/01/2006 Master Banc of America Commercial Mortgage Inc. Series 2006-4 08/01/2006 Master Banc of America Commercial Mortgage Inc. Series 2006-5 10/01/2006 Master/Special Banc of America Commercial Mortgage Inc. Series 2006-6 11/01/2006 Master Banc of America Commercial Mortgage Inc. Series 2007-1 02/01/2007 Master Banc of America Commercial Mortgage Inc. Series 2007-2 06/01/2007 Master/Primary Banc of America Commercial Mortgage Inc. Series 2007-3 07/01/2007 Master/Primary/Special Banc of America Commercial Mortgage Inc. Series 2007-4 11/01/2007 Master/Primary Banc of America Commercial Mortgage Inc. Series 2007-5 12/01/2007 Master/Primary Banc of America Commercial Mortgage Inc. Series 2008-1 06/01/2008 Master/Primary Banc of America Commercial Mortgage Inc. Series 2010-K7 06/01/2010 Primary Banc of America Large Loan Inc. Series 2007-BMB1 10/25/2007 Master/Primary Banc of America Large Loan Inc. Series 2009-FDG 12/11/2009 Master/Special Banc of America Merrill Lynch Commercial Mortgage Inc. Series 2011-K13 05/01/2011 Primary Banc of America Merrill Lynch Commercial Mortgage Inc. Series 2010-K9 11/01/2010 Special Banc of America Merrill Lynch Commercial Mortgage Inc. Series 2011-K13 05/01/2011 Primary Banc of America Merrill Lynch Commercial Mortgage Inc. Series 2011-K704 11/01/2011 Primary Banc of America Merrill Lynch Commercial Mortgage Inc. Series 2011-KAIV 06/01/2011 Master/Primary Banc of America Merrill Lynch Commercial Mortgage Inc. Series 2012-K21 11/01/2012 Master Banc of America Merrill Lynch Commercial Mortgage Inc. Series 2013-K25 02/01/2013 Primary/Special Banc of America Merrill Lynch Commercial Mortgage Inc. Series 2013-K33 10/01/2013 Primary/Special Banc of America Merrill Lynch Commercial Mortgage Inc. Series 2013-K713 06/01/2013 Primary Banc of America Merrill Lynch Commercial Mortgage Inc. Series 2015-K51 12/01/2015 Primary Banc of America Merrill Lynch Commercial Mortgage Inc. Series 2015-K718 05/01/2015 Primary Banc of America Merrill Lynch Commercial Mortgage Inc. Series 2015-KF10 10/01/2015 Primary Banc of America Merrill Lynch Commercial Mortgage Inc. Series 2015-KP02 08/01/2015 Primary Banc of America Merrill Lynch Commercial Mortgage Inc. Series 2016 K722 06/01/2016 Master Banc of America Merrill Lynch Commercial Mortgage Inc. Series 2016-C28 02/01/2016 Primary Banc of America Merrill Lynch Commercial Mortgage Inc. Series 2016-C31 11/01/2016 Primary Banc of America Merrill Lynch Commercial Mortgage Inc. Series 2016-C32 12/01/2016 Primary Banc of America Merrill Lynch Commercial Mortgage Inc. Series 2016-K504 01/01/2016 Primary Banc of America Merrill Lynch Commercial Mortgage Inc. Series 2016-K59 11/01/2016 Primary Banc of America Merrill Lynch Commercial Mortgage Inc. Series 2016-KJ07 09/01/2016 Primary Banc of America Merrill Lynch Commercial Mortgage Inc. Series 2016-KJ08 10/01/2016 Primary/Special Banc of America Merrill Lynch Commercial Mortgage Inc. Series 2016-KJ09 11/01/2016 Special Banc of America Merrill Lynch Commercial Mortgage Inc. Series 2016-KP03 04/01/2016 Primary Banc of America Merrill Lynch Commercial Mortgage Inc. Series 2016-KX02 08/01/2016 Primary/Special Banc of America Merrill Lynch Commercial Mortgage Inc. Series 2016-UBS10 06/01/2016 Primary Banc of America Merrill Lynch Large Loan Inc. Series 2011-FSHN 07/01/2011 Master Banc of America Merrill Lynch Large Loan Inc. Series 2012-CLRN 09/25/2012 Master Banc of America Merrill Lynch Large Loan Inc. Series 2012-OSI 03/27/2012 Master Banc of America Merrill Lynch Large Loan Inc. Series 2012-PARK 12/01/2012 Master/Special Banc of America Merrill Lynch Large Loan Inc. Series 2013-DSNY MZ 11/21/2013 Master/Primary/Special Banc of America Merrill Lynch Large Loan Inc. Series 2014-INLD MZ B 12/01/2014 Special Banc of America Merrill Lynch Large Loan Inc. Series 2015-ASHF MZ A 02/09/2015 Special Banc of America Merrill Lynch Large Loan Inc. Series 2015-ASHF MZ B 02/09/2015 Special Banc of America Merrill Lynch Large Loan Inc. Series 2016-ASHF 03/09/2016 Master Banc of America Merrill Lynch Large Loan Inc. Series 2016-ASHF MZ A 03/09/2016 Master Barclays Commercial Mortgage Securities LLC Series 2012-K17 03/01/2012 Master Barclays Commercial Mortgage Securities LLC Series 2012-K19 08/01/2012 Master Barclays Commercial Mortgage Securities LLC Series 2012-K22 12/01/2012 Master Barclays Commercial Mortgage Securities LLC Series 2013-K27 05/01/2013 Master Barclays Commercial Mortgage Securities LLC Series 2013-K31 08/01/2013 Special Barclays Commercial Mortgage Securities LLC Series 2013-K502 03/01/2013 Master Barclays Commercial Mortgage Securities LLC Series 2015-RRI 06/01/2015 Master/Special Barclays Commercial Mortgage Securities LLC Series 2015-RRI MZ A 06/04/2015 Master Barclays Commercial Mortgage Securities LLC Series 2015-VMF 03/01/2015 Special Barclays Commercial Mortgage Securities LLC Series 2014-K714 01/01/2014 Primary Barclays Commercial Mortgage Securities LLC Series 2014-K716 09/01/2014 Primary Barclays Commercial Mortgage Securities LLC Series 2014-KF06 12/01/2014 Primary Barclays Commercial Mortgage Securities LLC Series 2014-KX01 07/01/2014 Primary Barclays Commercial Mortgage Securities LLC Series 2012-K17 03/01/2012 Master Barclays Commercial Mortgage Securities LLC Series 2012-K19 08/01/2012 Master/Primary Barclays Commercial Mortgage Securities LLC Series 2012-K22 12/01/2012 Master/Primary Barclays Commercial Mortgage Securities LLC Series 2012-K27 05/01/2013 Master/Primary Barclays Commercial Mortgage Securities LLC Series 2012-K708 06/01/2012 Primary Barclays Commercial Mortgage Securities LLC Series 2013-K31 08/01/2013 Primary/Special Barclays Commercial Mortgage Securities LLC Series 2013-K502 03/01/2013 Master/Primary Barclays Commercial Mortgage Securities LLC Series 2014-K714 01/01/2014 Primary Barclays Commercial Mortgage Securities LLC Series 2014-K715 05/01/2014 Primary Barclays Commercial Mortgage Securities LLC Series 2014-K716 09/01/2014 Primary Barclays Commercial Mortgage Securities LLC Series 2014-K717 12/01/2014 Master Barclays Commercial Mortgage Securities LLC Series 2014-KF06 12/01/2014 Primary Barclays Commercial Mortgage Securities LLC Series 2015-K43 03/04/2015 Master Barclays Commercial Mortgage Securities LLC Series 2015-KF08 06/01/2015 Special Barclays Commercial Mortgage Securities LLC, Series 2014-K715 05/01/2014 Primary Barclays Commercial Mortgage Securities LLC, Series 2014-K717 12/01/2014 Master/Primary Barclays Commercial Mortgage Securities LLC, Series 2015-K15 03/01/2015 Master/Primary/Special Barclays Commercial Mortgage Securities LLC, Series 2015-KF08 06/01/2015 Special Barclays Commercial Mortgage Securities LLC, Series 2015-KF09 08/01/2015 Primary Barclays Commercial Mortgage Securities LLC, Series 2015-KF12 12/01/2015 Primary Barclays Commercial Mortgage Securities LLC, Series 2015-KJ02 11/01/2015 Primary Barclays Commercial Mortgage Securities LLC, Series 2016-K52 01/01/2016 Master/Primary Barclays Commercial Mortgage Securities LLC, Series 2016-K55 06/01/2016 Primary Barclays Commercial Mortgage Securities LLC, Series 2016-K57 09/01/2016 Primary/Special Barclays Commercial Mortgage Securities LLC, Series 2016-KF19 08/01/2016 Primary Barclays Commercial Mortgage Securities LLC, Series 2016-KF25 12/01/2016 Master/Special Barclays Commercial Mortgage Securities LLC, Series 2016-KJ03 02/01/2016 Primary/Special Barclays Commercial Mortgage Securities LLC, Series 2016-KJ04 05/01/2016 Primary Barclays Commercial Mortgage Securities LLC, Series 2016-KJ05 06/01/2016 Primary/Special Bear Stearns Commercial Mortgage Securities Inc. Series 1999-CLF1 08/15/1999 Primary/Special Bear Stearns Commercial Mortgage Securities Inc. Series 2007-BBA8 04/17/2007 Master/Special CBA MEZZ 2004-C1 02/07/2001 Primary CCAO Commercial Mortgage Bonds Series 2 10/01/1997 Special CCAO Commercial Mortgage Bonds Series 3 10/01/1997 Special CCRE Commercial Mortgage Securities LP Series 2011-C2 12/11/2011 Master Chase Commercial Mortgage Securities Corp. Series 1998-1 05/01/1998 Master/Primary Chase Commercial Mortgage Securities Corp. Series 1998-2 11/10/1998 Special Chase Commercial Mortgage Securities Corp. Series 2000-2 06/10/2000 Special Citigroup Commercial Mortgage Securities Inc. Series 2014-FL2 11/07/2014 Master/Special Citigroup Commercial Mortgage Securities Inc. Series 2005-EMG 05/02/2005 Special Citigroup Commercial Mortgage Securities Inc. Series 2007-FL3 05/09/2007 Master/Primary/Special Citigroup Commercial Mortgage Securities Inc. Series 2014-FL1 06/09/2014 Master/Special Citigroup Commercial Mortgage Securities Inc. Series 2014-GC21 05/01/2014 Primary Citigroup Commercial Mortgage Securities Inc. Series 2015-P1 08/01/2015 Primary/Special Citigroup Commercial Mortgage Securities Inc. Series 2016-C1 05/01/2016 Primary Citigroup Commercial Mortgage Securities Inc. Series 2016-C2 08/01/2016 Primary Citigroup Commercial Mortgage Securities Inc. Series 2016-GC36 02/01/2016 Master Citigroup Commercial Mortgage Securities Inc. Series 2016-GC37 04/01/2016 Primary Citigroup Commercial Mortgage Securities Inc. Series 2016-IMC 11/04/2016 Master/Special Citigroup Commercial Mortgage Securities Inc. Series 2016-K54 04/01/2016 Master Citigroup Commercial Mortgage Securities Inc. Series 2016-KF21 09/01/2016 Master Citigroup Commercial Mortgage Securities Inc. Series 2016-P3 04/01/2016 Primary Citigroup Commercial Mortgage Securities Inc. Series 2016-P4 07/01/2016 Primary Citigroup Commercial Mortgage Securities Inc. Series 2016-RND 03/06/2016 Master Citigroup Commercial Mortgage Securities Inc. Series 2016-RND 03/06/2016 Master Citigroup Commercial Mortgage Securities Inc. Series 2016-SMPL 10/06/2016 Master Colony Mortgage Capital Series 2014-FL1 04/10/2014 Master/Primary Colony Mortgage Capital Series 2014-FL2 11/25/2014 Master Colony Mortgage Capital Series 2015-FL3 09/29/2015 Master Commercial Mortgage Lease-Backed Securities Series 2001-CMLB-1 02/01/2001 Special Credit Suisse Commercial Mortgage Securities Corp, Series 2016-C5 02/01/2016 Master Credit Suisse Commercial Mortgage Securities Corp, Series 2016-C6 05/01/2016 Master/Primary Credit Suisse Commercial Mortgage Securities Corp, Series 2016-BDWN 08/30/2016 Master/Special Credit Suisse Commercial Mortgage Securities Corp, Series 2016-K1502 06/01/2016 Master Credit Suisse Commercial Mortgage Securities Corp. Series 2016-C7 11/01/2016 Primary Credit Suisse First Boston Mortgage Securities Corp. Series 2016-KC01 05/01/2016 Master Credit Suisse First Boston Commercial Mortgage Securities Corp. Series 2015-K50 11/01/2015 Master/Primary Credit Suisse First Boston Mortgage Securities Corp, Series 2007-C5 11/01/2007 Special Credit Suisse First Boston Mortgage Securities Corp, Series 2015-GLPA 12/15/2015 Master Credit Suisse First Boston Mortgage Securities Corp, Series 2015-GLPB 12/22/2015 Master Credit Suisse First Boston Mortgage Securities Corp, Series 2015-K48 09/01/2015 Primary Credit Suisse First Boston Mortgage Securities Corp, Series 2015-K50 11/01/2015 Master Credit Suisse First Boston Mortgage Securities Corp, Series 2015-K719 08/01/2015 Master Credit Suisse First Boston Mortgage Securities Corp, Series 2015-SAND 08/17/2015 Master/Special Credit Suisse First Boston Mortgage Securities Corp, Series 2015-SAND MZ 08/17/2015 Master Credit Suisse First Boston Mortgage Securities Corp. CSMC Trust 2015-TOWN 03/31/2015 Master/Special Credit Suisse First Boston Mortgage Securities Corp. CSMC Trust 2015-TOWN MZ 05/27/2015 Master/Special Credit Suisse First Boston Mortgage Securities Corp. Series 1998-C1 06/11/1998 Master/Primary Credit Suisse First Boston Mortgage Securities Corp. Series 1998-PS2 10/01/1998 Special Credit Suisse First Boston Mortgage Securities Corp. Series 1999-PS3 11/01/1999 Special Credit Suisse First Boston Mortgage Securities Corp. Series 2000-PS4 06/16/2000 Special Credit Suisse First Boston Mortgage Securities Corp. Series 2001-CK1 03/01/2001 Master/Primary Credit Suisse First Boston Mortgage Securities Corp. Series 2001-CK3 Comp Lns 06/01/2001 Primary Credit Suisse First Boston Mortgage Securities Corp. Series 2002-CKP1 03/01/2002 Primary Credit Suisse First Boston Mortgage Securities Corp. Series 2002-CKS4 10/11/2002 Master/Primary Credit Suisse First Boston Mortgage Securities Corp. Series 2003-C3 07/01/2002 Master/Primary Credit Suisse First Boston Mortgage Securities Corp. Series 2003-C4 09/11/2003 Master/Primary Credit Suisse First Boston Mortgage Securities Corp. Series 2003-CK2 04/11/2003 Master/Primary Credit Suisse First Boston Mortgage Securities Corp. Series 2004-C1 03/11/2004 Master/Primary Credit Suisse First Boston Mortgage Securities Corp. Series 2004-C2 06/01/2004 Master/Primary Credit Suisse First Boston Mortgage Securities Corp. Series 2004-C4 11/01/2004 Master/Primary Credit Suisse First Boston Mortgage Securities Corp. Series 2004-C5 12/01/2004 Master/Primary Credit Suisse First Boston Mortgage Securities Corp. Series 2005-C2 05/01/2005 Master/Primary Credit Suisse First Boston Mortgage Securities Corp. Series 2005-C4 08/01/2005 Master/Primary Credit Suisse First Boston Mortgage Securities Corp. Series 2005-C6 12/01/2005 Master/Primary Credit Suisse First Boston Mortgage Securities Corp. Series 2006-C1 03/01/2006 Master/Primary Credit Suisse First Boston Mortgage Securities Corp. Series 2006-C4 09/01/2006 Master Credit Suisse First Boston Mortgage Securities Corp. Series 2006-C5 12/01/2006 Master/Primary Credit Suisse First Boston Mortgage Securities Corp. Series 2006-OMA 02/10/2006 Master/Primary/Special Credit Suisse First Boston Mortgage Securities Corp. Series 2006-TFL2 11/09/2006 Master/Primary/Special Credit Suisse First Boston Mortgage Securities Corp. Series 2007-C1 CL 02/10/2006 Primary Credit Suisse First Boston Mortgage Securities Corp. Series 2007-C2 05/01/2007 Master/Primary Credit Suisse First Boston Mortgage Securities Corp. Series 2007-C3 06/01/2007 Master Credit Suisse First Boston Mortgage Securities Corp. Series 2007-C4 09/01/2007 Master Credit Suisse First Boston Mortgage Securities Corp. Series 2007-C5 11/01/2007 Master/Special Credit Suisse First Boston Mortgage Securities Corp. Series 2007-C5 CL 11/01/2007 Primary Credit Suisse First Boston Mortgage Securities Corp. Series 2007-TFL1 03/09/2007 Master/Primary/Special Credit Suisse First Boston Mortgage Securities Corp. Series 2007-TFL2 07/09/2007 Master/Primary/Special Credit Suisse First Boston Mortgage Securities Corp. Series 2008-C1 04/01/2008 Master Credit Suisse First Boston Mortgage Securities Corp. Series 2012-K705 02/01/2012 Master/Special Credit Suisse First Boston Mortgage Securities Corp. Series 2012-KP01 10/01/2012 Master Credit Suisse First Boston Mortgage Securities Corp. Series 2013-K30 08/01/2013 Primary Credit Suisse First Boston Mortgage Securities Corp. Series 2013-K35 12/01/2013 Master/Primary/Special Credit Suisse First Boston Mortgage Securities Corp. Series 2013-K38 06/25/2014 Master Credit Suisse First Boston Mortgage Securities Corp. Series 2014-ICE 06/16/2014 Master/Special Credit Suisse First Boston Mortgage Securities Corp. Series 2014-K38 06/01/2014 Master Credit Suisse First Boston Mortgage Securities Corp. Series 2014-TIKI 11/06/2014 Master/Special Credit Suisse First Boston Mortgage Securities Corp. Series 2015-C1 03/01/2015 Master Credit Suisse First Boston Mortgage Securities Corp. Series 2015-C2 05/01/2015 Primary Credit Suisse First Boston Mortgage Securities Corp. Series 2015-C3 08/01/2015 Primary Credit Suisse First Boston Mortgage Securities Corp. Series 2015-DEAL 05/27/2015 Master/Special Credit Suisse First Boston Mortgage Securities Corp. Series 2015-K44 04/01/2015 Primary/Special Credit Suisse First Boston Mortgage Securities Corp. Series 2015-K48 09/01/2015 Primary Credit Suisse First Boston Mortgage Securities Corp. Series 2015-K719 08/01/2015 Master/Primary Credit Suisse First Boston Mortgage Securities Corp. Series 2016-KF14 03/01/2016 Primary Credit Suisse First Boston Mortgage Securities Corp. Series 2016-KF23 11/01/2016 Primary Credit Suisse Mortgage Securities Corp. Series 2016-NYRT 12/20/2016 Master/Special Credit Suisse Mortgage Securities Corp. Series 2016-NYRT MZ 12/20/2016 Master/Special Deutsche Mortgage & Asset Receiving Corporation BHMS 2014-MZ 08/01/2014 Master/Special Deutsche Mortgage & Asset Receiving Corporation CD 2007-CD5 11/01/2007 Primary Deutsche Mortgage & Asset Receiving Corporation Series 1998-C1 03/01/1998 Master/Primary Deutsche Mortgage & Asset Receiving Corporation Series 2009-K4 10/01/2009 Primary Deutsche Mortgage & Asset Receiving Corporation Series 2011-K11 03/01/2011 Primary Deutsche Mortgage & Asset Receiving Corporation Series 2011-K16 12/01/2011 Master/Primary/Special Deutsche Mortgage & Asset Receiving Corporation Series 2011-LC3 08/01/2011 Primary Deutsche Mortgage & Asset Receiving Corporation Series CD 2016-CD2 12/01/2016 Special Deutsche Mortgage & Asset Receiving Corporation Series COMM 2000-C1 09/01/2000 Master/Primary Deutsche Mortgage & Asset Receiving Corporation Series COMM 2005-FL10 03/01/2005 Special Deutsche Mortgage & Asset Receiving Corporation Series COMM 2006-C7 06/01/2006 Primary Deutsche Mortgage & Asset Receiving Corporation Series COMM 2006-C8 12/01/2006 Primary Deutsche Mortgage & Asset Receiving Corporation Series COMM 2007-C9 08/01/2007 Master/Primary Deutsche Mortgage & Asset Receiving Corporation Series COMM 2012 LTRT 10/01/2012 Master/Special Deutsche Mortgage & Asset Receiving Corporation Series COMM 2012-CCRE1 05/01/2012 Primary Deutsche Mortgage & Asset Receiving Corporation Series COMM 2012-CCRE5 12/01/2012 Primary/Special Deutsche Mortgage & Asset Receiving Corporation Series COMM 2013 CCRE7 04/01/2013 Primary Deutsche Mortgage & Asset Receiving Corporation Series COMM 2013-300P 08/01/2013 Master Deutsche Mortgage & Asset Receiving Corporation Series COMM 2013-CCRE10 08/01/2013 Primary Deutsche Mortgage & Asset Receiving Corporation Series COMM 2013-CCRE13 12/01/2013 Primary Deutsche Mortgage & Asset Receiving Corporation Series COMM 2013-CCRE8 06/01/2013 Primary Deutsche Mortgage & Asset Receiving Corporation Series COMM 2013-CCRE9 07/01/2013 Master Deutsche Mortgage & Asset Receiving Corporation Series COMM 2013-GAM 03/03/2013 Master/Primary/Special Deutsche Mortgage & Asset Receiving Corporation Series COMM 2013-LC6 01/01/2013 Primary Deutsche Mortgage & Asset Receiving Corporation Series COMM 2014 -UBS3 06/01/2014 Primary Deutsche Mortgage & Asset Receiving Corporation Series COMM 2014-CCRE16 04/01/2014 Master Deutsche Mortgage & Asset Receiving Corporation Series COMM 2014-CCRE17 05/01/2014 Primary Deutsche Mortgage & Asset Receiving Corporation Series COMM 2014-CCRE18 06/01/2014 Master Deutsche Mortgage & Asset Receiving Corporation Series COMM 2014-CCRE21 12/01/2014 Primary Deutsche Mortgage & Asset Receiving Corporation Series COMM 2014-FL5 12/04/2014 Primary Deutsche Mortgage & Asset Receiving Corporation Series COMM 2014-LC15 03/01/2014 Primary Deutsche Mortgage & Asset Receiving Corporation Series COMM 2014-SAVA 07/09/2014 Master/Special Deutsche Mortgage & Asset Receiving Corporation Series COMM 2014-UBS2 03/01/2014 Master Deutsche Mortgage & Asset Receiving Corporation Series COMM 2014-UBS4 07/01/2014 Primary Deutsche Mortgage & Asset Receiving Corporation Series COMM 2014-UBS6 12/01/2014 Master Deutsche Mortgage & Asset Receiving Corporation Series COMM 2015-CCRE22 03/01/2015 Primary Deutsche Mortgage & Asset Receiving Corporation Series COMM 2015-CCRE25 08/01/2015 Primary/Special Deutsche Mortgage & Asset Receiving Corporation Series COMM 2015-CCRE26 10/01/2015 Primary/Special Deutsche Mortgage & Asset Receiving Corporation Series COMM 2015-CCRE27 10/01/2015 Primary/Special Deutsche Mortgage & Asset Receiving Corporation Series COMM 2015-DC1 03/01/2015 Master Deutsche Mortgage & Asset Receiving Corporation Series COMM 2015-LC19 02/01/2015 Primary Deutsche Mortgage & Asset Receiving Corporation Series COMM 2015-LC21 06/01/2015 Primary Deutsche Mortgage & Asset Receiving Corporation Series COMM 2015-LC23 11/01/2015 Primary/Special Deutsche Mortgage & Asset Receiving Corporation Series EQTY 2014-INNS 06/18/2014 Master/Special Deutsche Mortgage & Asset Receiving Corporation Series EQTY 2014-MZ 06/18/2014 Master/Special Deutsche Mortgage & Asset Receiving Corporation, COMM 2016-667M 10/06/2016 Master/Primary Deutsche Mortgage & Asset Receiving Corporation, COMM 2016-SAVA 11/08/2016 Master/Special Deutsche Mortgage & Asset Receiving Corporation, Series 2016-CD1 08/01/2016 Primary Deutsche Mortgage & Asset Receiving Corporation, Series 2015-11MD 09/06/2015 Master/Special Deutsche Mortgage & Asset Receiving Corporation, Series 2016-C3 08/01/2016 Primary Deutsche Mortgage & Asset Receiving Corporation, Series 2016-DC2 03/01/2016 Primary Deutsche Mortgage & Asset Receiving Corporation, Series COMM 2016-GCT 08/06/2016 Master Deutsche Mortgage Asset Receiving Corporation Series COMM 2016-CCRE28 02/01/2016 Primary DLJ Commercial Mortgage Corp. Series 1998-CF1 03/01/1998 Master/Primary/Special DLJ Commercial Mortgage Corp. Series 1998-CF2 12/01/1998 Master/Primary DLJ Commercial Mortgage Corp. Series 2000-CKP1 11/01/2000 Master/Primary Federal Deposit Insurance Corporation Series 2012-C1 05/01/2014 Master First Union Commercial Mortgage Securities Inc. Series 1998-C2 05/01/1998 Master/Primary First Union National Bank Series 2001-C1 02/01/2001 Primary FORT CRE 2016-1 LLC 08/31/2016 Primary GE Capital Commercial Mortgage Corporation Series 2000-1 12/10/2001 Special GE Commercial Mortgage Corporation Series 2003-C1 04/01/2003 Master/Primary GE Commercial Mortgage Corporation Series 2004-C1 01/01/2004 Master/Primary GE Commercial Mortgage Corporation Series 2004-C3 07/01/2004 Primary GE Commercial Mortgage Corporation Series 2005-C1 02/17/2005 Master GE Commercial Mortgage Corporation Series 2005-C3 08/25/2005 Primary GE Commercial Mortgage Corporation Series 2005-C4 12/02/2005 Primary GE Commercial Mortgage Corporation Series 2006-C1 03/01/2006 Primary GE Commercial Mortgage Corporation Series 2007-C1 05/08/2007 Master/Primary GFCM LLC Series 2003-1 09/01/2003 Special Global Franchise Grantor Trust 1998-1 08/01/1998 Master/Primary/Special Global Franchise Grantor Trust 1998-1 08/01/1998 Master/Primary/Special GMAC Commercial Mortgage Securities Inc. Series 1997-C1 09/01/1997 Special GMAC Commercial Mortgage Securities Inc. Series 1997-C2 12/01/1997 Special GMAC Commercial Mortgage Securities Inc. Series 1998-C1 05/01/1998 Special GMAC Commercial Mortgage Securities Inc. Series 1998-C2 08/01/1998 Special GMAC Commercial Mortgage Securities Inc. Series 1999-C1 02/01/1999 Special GMAC Commercial Mortgage Securities Inc. Series 1999-C2 06/01/1999 Special GMAC Commercial Mortgage Securities Inc. Series 1999-C3 09/01/1999 Special Greenwich Capital Commercial Funding Corp. Series 2007-GG11 10/30/2007 Master GS Mortgage Securities Corporation II Series 1998-C1 10/11/1998 Special GS Mortgage Securities Corporation II Series 2003-C1 03/01/2003 Primary GS Mortgage Securities Corporation II Series 2007-GG10 07/01/2007 Special GS Mortgage Securities Corporation II Series 2010-K5 02/01/2010 Special GS Mortgage Securities Corporation II Series 2010-K8 09/01/2010 Primary GS Mortgage Securities Corporation II Series 2012-GC6 02/01/2012 Master GS Mortgage Securities Corporation II Series 2012-GCJ7 06/01/2012 Primary GS Mortgage Securities Corporation II Series 2012-GCJ9 11/01/2012 Primary GS Mortgage Securities Corporation II Series 2013-650M 10/21/2013 Master/Special GS Mortgage Securities Corporation II Series 2013-G1 03/01/2013 Master/Primary/Special GS Mortgage Securities Corporation II Series 2013-NYC5 03/01/2013 Master/Primary/Special GS Mortgage Securities Corporation II Series 2013-PEMB 04/01/2013 Master/Primary/Special GS Mortgage Securities Corporation II Series 2014-GC20 04/01/2014 Master GS Mortgage Securities Corporation II Series 2014-NEW 03/11/2014 Master GS Mortgage Securities Corporation II Series 2015-GC32 07/01/2015 Primary/Special GS Mortgage Securities Corporation II, LUXE Trust 2016-TRIP MZ 04/06/2016 Master GS Mortgage securities Corporation II, Series 2016-2016-TRIP MZB 03/10/2016 Master GS Mortgage Securities Corporation II, Series 2016-ICE2 03/22/2016 Master/Special GS Mortgage Securities Corporation II, Series 2016-K58 11/01/2016 Master GS Mortgage Securities Corporation II, Series 2016-RENT MZB 06/29/2016 Master JP Morgan Chase Commercial Mortgage Securities Corp. Series 2015-C28 04/01/2015 Primary JP Morgan Chase Commercial Mortgage Securities Corp. Series 2015-C30 07/01/2015 Primary/Special JP Morgan Chase Commercial Mortgage Securities Corp Series 2010-K6 04/01/2010 Master/Special JP Morgan Chase Commercial Mortgage Securities Corp Series 2011-K10 02/01/2011 Primary JP Morgan Chase Commercial Mortgage Securities Corp Series 2016-K723 11/01/2016 Master JP Morgan Chase Commercial Mortgage Securities Corp Series 2016-WPT 11/07/2016 Master/Special JP Morgan Chase Commercial Mortgage Securities Corp Series 2016-WPT MZB 11/07/2016 Master JP Morgan Chase Commercial Mortgage Securities Corp, Series 2015-FL7 06/30/2015 Master/Primary JP Morgan Chase Commercial Mortgage Securities Corp, Series 2015-K1501 07/01/2015 Master JP Morgan Chase Commercial Mortgage Securities Corp, Series 2015-K45 05/01/2015 Master/Primary JP Morgan Chase Commercial Mortgage Securities Corp, Series 2015-K720 11/01/2015 Primary JP Morgan Chase Commercial Mortgage Securities Corp, Series 2015-M6 MZ 02/26/2015 Master JP Morgan Chase Commercial Mortgage Securities Corp, Series 2015-MTL6 03/23/2015 Master/Special JP Morgan Chase Commercial Mortgage Securities Corp, Series 2015-UES 10/01/2015 Master/Primary/Special JP Morgan Chase Commercial Mortgage Securities Corp, Series 2015-WOLF 06/30/2015 Master/Special JP Morgan Chase Commercial Mortgage Securities Corp, Series 2015-WOLF MZ A 06/16/2015 Master JP Morgan Chase Commercial Mortgage Securities Corp, Series 2015-WPG 06/24/2015 Master/Special JP Morgan Chase Commercial Mortgage Securities Corp, Series 2016-ATRM 02/01/2016 Master JP Morgan Chase Commercial Mortgage Securities Corp, Series 2016-FL8 06/08/2016 Master/Special JP Morgan Chase Commercial Mortgage Securities Corp, Series 2016-KF13 01/01/2016 Primary JP Morgan Chase Commercial Mortgage Securities Corp. BCLP Hotel Trust 2014-CLRN MZ 09/25/2014 Master/Special JP Morgan Chase Commercial Mortgage Securities Corp. Carefree Portfolio Trust 2014-CARE 12/23/2014 Master/Special JP Morgan Chase Commercial Mortgage Securities Corp. Del Coronado Trust 2013-DEL 04/11/2013 Master/Primary/Special JP Morgan Chase Commercial Mortgage Securities Corp. Houston Galleria Mall Trust 2015-HGLR 03/30/2015 Master JP Morgan Chase Commercial Mortgage Securities Corp. Hyatt Hotel Portfolio Trust 2015-HYT 02/06/2015 Master/Special JP Morgan Chase Commercial Mortgage Securities Corp. Motel 6 Trust 2012-MTL6 11/01/2012 Master/Special JP Morgan Chase Commercial Mortgage Securities Corp. Series 2001-A 10/01/2001 Special JP Morgan Chase Commercial Mortgage Securities Corp. Series 2005-LDP4 09/01/2005 Primary JP Morgan Chase Commercial Mortgage Securities Corp. Series 2007-CIBC 18 03/07/2007 Special JP Morgan Chase Commercial Mortgage Securities Corp. Series 2007-CIBC20 09/28/2007 Primary JP Morgan Chase Commercial Mortgage Securities Corp. Series 2007-FL1 Part 08/01/2007 Special JP Morgan Chase Commercial Mortgage Securities Corp. Series 2007-LDP10 03/01/2007 Primary JP Morgan Chase Commercial Mortgage Securities Corp. Series 2009-IWST 12/23/2009 Master/Special JP Morgan Chase Commercial Mortgage Securities Corp. Series 2010-CNTR 09/01/2010 Master/Special JP Morgan Chase Commercial Mortgage Securities Corp. Series 2010-K6 04/01/2010 Master JP Morgan Chase Commercial Mortgage Securities Corp. Series 2011-C3 03/01/2011 Primary JP Morgan Chase Commercial Mortgage Securities Corp. Series 2011-C5 09/01/2011 Primary JP Morgan Chase Commercial Mortgage Securities Corp. Series 2011-K10 02/01/2011 Primary JP Morgan Chase Commercial Mortgage Securities Corp. Series 2011-K14 08/01/2011 Master/Special JP Morgan Chase Commercial Mortgage Securities Corp. Series 2011-K702 06/01/2011 Primary JP Morgan Chase Commercial Mortgage Securities Corp. Series 2012-C8 10/01/2012 Master/Primary JP Morgan Chase Commercial Mortgage Securities Corp. Series 2012-HSBC 07/01/2012 Master/Special JP Morgan Chase Commercial Mortgage Securities Corp. Series 2012-K18 05/01/2012 Master/Primary JP Morgan Chase Commercial Mortgage Securities Corp. Series 2012-K23 12/01/2012 Primary JP Morgan Chase Commercial Mortgage Securities Corp. Series 2012-K706 02/01/2012 Primary/Special JP Morgan Chase Commercial Mortgage Securities Corp. Series 2012-K706 02/01/2012 Primary/Special JP Morgan Chase Commercial Mortgage Securities Corp. Series 2012-K710 07/01/2012 Master JP Morgan Chase Commercial Mortgage Securities Corp. Series 2012-WLDN 05/01/2012 Master/Primary/Special JP Morgan Chase Commercial Mortgage Securities Corp. Series 2013 Coronado MZ 04/01/2013 Master/Primary JP Morgan Chase Commercial Mortgage Securities Corp. Series 2013-C12 06/01/2013 Primary JP Morgan Chase Commercial Mortgage Securities Corp. Series 2013-C13 07/01/2013 Special JP Morgan Chase Commercial Mortgage Securities Corp. Series 2013-C15 10/01/2013 Primary JP Morgan Chase Commercial Mortgage Securities Corp. Series 2013-FL3 05/08/2013 Master/Primary/Special JP Morgan Chase Commercial Mortgage Securities Corp. Series 2013-JWRZ MZ 05/29/2013 Master/Primary/Special JP Morgan Chase Commercial Mortgage Securities Corp. Series 2013-K28 06/01/2013 Master/Primary JP Morgan Chase Commercial Mortgage Securities Corp. Series 2013-K32 09/01/2013 Master/Primary JP Morgan Chase Commercial Mortgage Securities Corp. Series 2013-K712 04/01/2013 Master JP Morgan Chase Commercial Mortgage Securities Corp. Series 2013-WT 08/01/2013 Master JP Morgan Chase Commercial Mortgage Securities Corp. Series 2014-C19 05/01/2014 Master JP Morgan Chase Commercial Mortgage Securities Corp. Series 2014-C20 06/01/2014 Primary JP Morgan Chase Commercial Mortgage Securities Corp. Series 2014-C24 10/01/2014 Primary JP Morgan Chase Commercial Mortgage Securities Corp. Series 2014-CARE MZ A 11/26/2014 Master JP Morgan Chase Commercial Mortgage Securities Corp. Series 2014-CARE MZ B 11/26/2014 Master JP Morgan Chase Commercial Mortgage Securities Corp. Series 2014-CBM 11/10/2014 Master JP Morgan Chase Commercial Mortgage Securities Corp. Series 2014-CBM MZ 10/30/2014 Master JP Morgan Chase Commercial Mortgage Securities Corp. Series 2014-FBLU 02/06/2014 Master/Special JP Morgan Chase Commercial Mortgage Securities Corp. Series 2014-FL6 12/08/2014 Master JP Morgan Chase Commercial Mortgage Securities Corp. Series 2014-HYT MZ 12/12/2014 Master JP Morgan Chase Commercial Mortgage Securities Corp. Series 2014-INN 06/27/2014 Master/Special JP Morgan Chase Commercial Mortgage Securities Corp. Series 2014-INN MZ 06/27/2014 Master/Special JP Morgan Chase Commercial Mortgage Securities Corp. Series 2014-K36 06/27/2014 Primary/Special JP Morgan Chase Commercial Mortgage Securities Corp. Series 2014-K40 11/01/2014 Special JP Morgan Chase Commercial Mortgage Securities Corp. Series 2014-KF03 04/01/2014 Primary JP Morgan Chase Commercial Mortgage Securities Corp. Series 2014-KF04 08/01/2014 Primary JP Morgan Chase Commercial Mortgage Securities Corp. Series 2014-PHH 10/10/2014 Master/Primary/Special JP Morgan Chase Commercial Mortgage Securities Corp. Series 2015-K42 01/28/2015 Primary JP Morgan Chase Commercial Mortgage Securities Corp. Series 2015-K45 05/01/2015 Master/Primary JP Morgan Chase Commercial Mortgage Securities Corp. Series 2015-K720 11/01/2015 Primary JP Morgan Chase Commercial Mortgage Securities Corp. Series 2015-LSP 12/04/2015 Master/Special JP Morgan Chase Commercial Mortgage Securities Corp. Series 2015-LSP MZ 11/13/2015 Master JP Morgan Chase Commercial Mortgage Securities Corp. Series 2016-C1 03/01/2016 Primary JP Morgan Chase Commercial Mortgage Securities Corp. Series 2016-H2FL 03/31/2016 Master JP Morgan Chase Commercial Mortgage Securities Corp. Series 2016-JP2 07/01/2016 Primary JP Morgan Chase Commercial Mortgage Securities Corp. Series 2016-K53 03/01/2016 Primary JP Morgan Chase Commercial Mortgage Securities Corp. Series 2016-KF13 01/01/2016 Primary JP Morgan Chase Commercial Mortgage Securities Corp. Series 2016-KF15 04/01/2016 Primary JP Morgan Chase Commercial Mortgage Securities Corp. Series 2016-KF18 06/01/2016 Primary JP Morgan Chase Commercial Mortgage Securities Corp. Series 2016-KW01 05/01/2016 Primary JP Morgan Chase Commercial Mortgage Securities Corp. Series 2016-SB17 06/01/2016 Primary/Special JP Morgan Chase Commercial Mortgage Securities Corp. Series 2016-SB18 07/01/2016 Primary/Special JP Morgan Chase Commercial Mortgage Securities Corp. Series 2016-SB23 10/01/2016 Special JP Morgan Chase Commercial Mortgage Securities Corp. Series 2016-SB25 12/01/2016 Primary/Special JP Morgan Chase Commercial Mortgage Securities Corp. Series 2016-WSP 09/29/2016 Master/Special JP Morgan Chase Commercial Mortgage Securities Corp. Series 2016-WSP MZ 09/29/2016 Master JP Morgan Chase Commercial Mortgage Securities Corp. Shops at Crystals Trust, Series 2016-CSTL 07/20/2016 Master JP Morgan Chase Commercial Mortgage Securities Corp. Waldorf Astoria Boca Raton Trust Series 2016-BOCA 07/18/2016 Master JP Morgan Commercial Mortgage Finance Corp. Series 2000-C9 01/01/2000 Master/Primary Key Commercial Mortgage Securities Trust 2007-SL1 04/01/2007 Master Merrill Lynch Mortgage Investors Inc. ML-CFC Commercial Mortgage Trust 2006-2 06/01/2006 Master/Primary Merrill Lynch Mortgage Investors Inc. ML-CFC Commercial Mortgage Trust 2007-5 03/01/2007 Master/Primary Merrill Lynch Mortgage Investors Inc. ML-CFC Commercial Mortgage Trust 2007-8 08/01/2007 Master/Primary Merrill Lynch Mortgage Investors Inc. Series 1998-C2 03/01/1998 Special Merrill Lynch Mortgage Investors Inc. Series 1999-C1 11/01/1999 Master/Primary Merrill Lynch Mortgage Investors Inc. Series 2003-KEY1 11/01/2003 Master/Primary Merrill Lynch Mortgage Investors Inc. Series 2004-BPC1 11/01/2004 Primary Merrill Lynch Mortgage Investors Inc. Series 2004-KEY2 09/01/2004 Master/Primary Merrill Lynch Mortgage Investors Inc. Series 2004-MKB1 03/01/2005 Master/Primary Merrill Lynch Mortgage Investors Inc. Series 2005 MKB2 03/01/2005 Master/Primary Merrill Lynch Mortgage Investors Inc. Series 2005-CK11 12/01/2005 Master/Primary Merrill Lynch Mortgage Investors Inc. Series 2006-1 11/01/2006 Master/Special Merrill Lynch Mortgage Investors Inc. Series 2007-C1 08/01/2007 Master/Primary Merrill Lynch Mortgage Investors Inc. Series 2008-C1 06/01/2008 Master/Primary Merrill Lynch Mortgage Investors, Inc. Series 1998-C1-CTL 10/01/1999 Special Morgan Stanley Bank of America Merrill Lynch Trust 2015-C21,Series 2015-C21 02/01/2015 Master Morgan Stanley Capital I Inc. Series 2016-UBS 11 08/01/2016 Primary Morgan Stanley Capital I Inc. Series 1997-C1 03/01/1997 Special Morgan Stanley Capital I Inc. Series 1998-WF2 03/01/1998 Primary Morgan Stanley Capital I Inc. Series 1999-CAM1 07/01/1999 Master/Primary/Special Morgan Stanley Capital I Inc. Series 1999-WF1 02/01/1999 Special Morgan Stanley Capital I Inc. Series 2004-IQ9 02/01/2005 Primary Morgan Stanley Capital I Inc. Series 2007-IQ16 11/28/2007 Primary Morgan Stanley Capital I Inc. Series 2007-XLF9 08/23/2007 Special Morgan Stanley Capital I Inc. Series 2011-C1 02/01/2011 Master Morgan Stanley Capital I Inc. Series 2011-C2 06/01/2011 Master Morgan Stanley Capital I Inc. Series 2011-K701 03/01/2011 Primary Morgan Stanley Capital I Inc. Series 2012-C4 03/01/2012 Master Morgan Stanley Capital I Inc. Series 2012-C5 07/01/2012 Master Morgan Stanley Capital I Inc. Series 2012-CKSV 10/01/2012 Master/Special Morgan Stanley Capital I Inc. Series 2012-K20 09/01/2012 Primary/Special Morgan Stanley Capital I Inc. Series 2012-STAR 08/01/2012 Special Morgan Stanley Capital I Inc. Series 2013-KSMC 03/01/2013 Special Morgan Stanley Capital I Inc. Series 2015-150E 09/05/2015 Special Morgan Stanley Capital I Inc. Series 2015-ALDR 05/05/2015 Master/Special Morgan Stanley Capital I Inc. Series 2015-C26 11/01/2015 Primary/Special Morgan Stanley Capital I Inc. Series 2015-K20 09/01/2015 Special Morgan Stanley Capital I Inc. Series 2015-K49 10/01/2015 Master Morgan Stanley Capital I Inc. Series 2015-K721 12/01/2015 Special Morgan Stanley Capital I Inc. Series 2015-MS1 07/01/2015 Primary/Special Morgan Stanley Capital I Inc. Series 2016-C29 05/01/2016 Primary Morgan Stanley Capital I Inc. Series 2016-C30 09/01/2016 Primary Morgan Stanley Capital I Inc. Series 2016-KF17 06/01/2016 Master/Special Morgan Stanley Capital I Inc. Series 2016-KF22 10/01/2016 Master/Special Morgan Stanley Capital I Inc. Series 2016-KJ10 12/01/2016 Primary/Special Morgan Stanley Capital I Inc. Series 2016-UBS9 03/01/2016 Master Morgan Stanley Capital I, Inc. Series 2016-KF24 12/01/2016 Master Morgan Stanley Capital I, Inc. Series 2016-SNR 12/01/2016 Master/Special Mortgage Capital Funding Inc. Series 1998 MC2 06/01/1998 Master/Primary Nationslink Funding Corporation Series 1999-LTL-1 02/15/1999 Primary/Special Nationslink Funding Corporation Series 1999-LTL-1 02/15/1999 Special PaineWebber Mortgage Acceptance Corporation V Series 1999-C1 06/01/1999 Master/Primary Prudential Securities Secured Financing Corporation Series 1998-C1 08/01/1998 Master/Primary Prudential Securities Secured Financing Corporation Series 1999-C2 07/01/1999 Master/Primary Prudential Securities Secured Financing Corporation Series 1999-NRF-1 03/01/1999 Master/Primary Prudential Securities Secured Financing Corporation Series KEY 2000-C1 06/01/2000 Master/Primary Ready Capital Mortgage Depositor LLC, Series 2016-3 11/30/2016 Master/Special ReadyCap Commercial Mortgage Depositor LLC, Commercial Mortgage Trust 2014-1 10/17/2014 Master/Special ReadyCap Commercial Mortgage Depositor LLC, Commercial Mortgage Trust 2015-2 11/30/2015 Master Salomon Brothers Mortgage Securities VII Inc. Series 1999-C1 08/01/1999 Special Salomon Brothers Mortgage Securities VII Inc. Series 2000-C2 08/01/2000 Master/Primary Structured Asset Securities Corp II. LB Commercial Mortgage Trust Series 2007-LLF C5 08/09/2007 Master Structured Asset Securities Corp. LB Commercial Mortgage Trust Series 2007-C3 07/11/2007 Master Structured Asset Securities Corp. LB-UBS Commercial Mortgage Trust Series 2000-C4 11/11/2000 Master/Primary Structured Asset Securities Corp. LB-UBS Commercial Mortgage Trust Series 2006-C7 11/13/2006 Primary Structured Asset Securities Corp. LB-UBS Commercial Mortgage Trust Series 2007-C1 02/12/2007 Master Structured Asset Securities Corp. LB-UBS Commercial Mortgage Trust Series 2007-C2 04/11/2007 Primary Structured Asset Securities Corp. LB-UBS Commercial Mortgage Trust Series 2007-C7 11/12/2007 Primary Structured Asset Security Corporation, Series 1998-C1 02/01/1998 Special Sutherland Grantor Trust Series II,III,VI, VII & 2015-SBC4 REO I, LLC 08/04/2015 Master UBS Commercial Mortgage Securitization Corp. Series HILT 2014-ORL 07/29/2014 Master UBS Commercial Mortgage Securitization Corp. UBS-BAMLL Trust 2012-WRM 07/01/2012 Master/Special UBS Commercial Mortgage Trust 2007-FL1 12/28/2007 Special UBS Commercial Mortgage Trust 2012-C1 05/01/2012 Primary UBS-Barclays Commercial Mortgage Trust 2013-C5 02/01/2013 Primary UBS-Citigroup Commercial Mortgage Trust 2011-C1 12/01/2011 Primary U-Haul International Inc. Storage Trust 1993-1 12/01/1993 Special VNDO 2013-PENN Mortgage Trust Series 2013-PENN 12/01/2013 Special Wachovia Commercial Mortgage Securities Inc. Series 2006-C27 08/01/2006 Special Wachovia Commercial Mortgage Securities Inc. Series 2006-C30 03/14/2007 Primary Wachovia Commercial Mortgage Securities Inc. Series 2006-C31 05/01/2007 Primary Wachovia Commercial Mortgage Securities Inc. Series 2006-C33 08/01/2007 Primary Wachovia Commercial Mortgage Securities Inc. Series 2006-C34 11/01/2007 Primary Wachovia Large Loan Inc. Series 2007-WHALE 8 06/01/2007 Special Washington Mutual Asset Securities Corp. Series 2005-C1 02/01/2005 Master/Special Washington Mutual Asset Securities Corp. Series 2006-SL1 11/01/2006 Master/Primary Washington Mutual Asset Securities Corp. Series 2007-SL2 03/01/2007 Master/Special Washington Mutual Asset Securities Corp. Series 2007-SL3 07/01/2007 Master/Special Waterfall Commercial Mortgage Depositor, LLC, Series 2015-SBC5 09/10/2015 Master/Special Waterfall Victoria Depositor LLC Series 2011-SBC2 01/01/2011 Master/Primary/Special Waterfall Victoria Mortgage Trust 2011-SBC1 07/01/2011 Master/Primary Waterfall Victoria Mortgage Trust Series 2011-SBC3 07/01/2012 Master/Primary Waterfall Victoria Mortgage Trust Series 2011-SBC3(REO) 07/01/2012 Master/Primary Wells Fargo Commercial Mortgage Securities Series 2015-C27 3/1/2015 Primary Wells Fargo Commercial Mortgage Securities Inc. Series 2015-K101 03/01/2015 Primary Wells Fargo Commercial Mortgage Securities Inc. Series 2015-KKA 03/01/2015 Master/Special Wells Fargo Commercial Mortgage Securities Inc. Series 2015-KS03 10/01/2015 Special Wells Fargo Commercial Mortgage Securities Inc. Series 2015-NXS1 04/01/2015 Primary Wells Fargo Commercial Mortgage Securities Inc. Series 2015-SB3 09/01/2015 Special Wells Fargo Commercial Mortgage Securities Inc. Series 2011-K12 04/01/2011 Primary Wells Fargo Commercial Mortgage Securities Inc. Series 2011-K15 11/01/2011 Primary Wells Fargo Commercial Mortgage Securities Inc. Series 2011-K703 09/01/2011 Primary/Special Wells Fargo Commercial Mortgage Securities Inc. Series 2012-K501 04/01/2012 Master/Special Wells Fargo Commercial Mortgage Securities Inc. Series 2012-K709 06/01/2012 Primary/Special Wells Fargo Commercial Mortgage Securities Inc. Series 2012-K709 06/01/2012 Special Wells Fargo Commercial Mortgage Securities Inc. Series 2012-K711 11/01/2012 Primary Wells Fargo Commercial Mortgage Securities Inc. Series 2013-K24 01/01/2013 Primary Wells Fargo Commercial Mortgage Securities Inc. Series 2013-K26 05/01/2013 Special Wells Fargo Commercial Mortgage Securities Inc. Series 2013-K29 07/01/2013 Primary Wells Fargo Commercial Mortgage Securities Inc. Series 2013-K34 1/01/2013 Primary Wells Fargo Commercial Mortgage Securities Inc. Series 2013-KF02 11/01/2013 Primary/Special Wells Fargo Commercial Mortgage Securities Inc. Series 2013-KS01 05/01/2013 Master/Primary Wells Fargo Commercial Mortgage Securities Inc. Series 2014-K37 03/01/2014 Master/ Primary Wells Fargo Commercial Mortgage Securities Inc. Series 2014-K39 09/01/2014 Master/Primary Wells Fargo Commercial Mortgage Securities Inc. Series 2014-K41 12/01/2014 Master Wells Fargo Commercial Mortgage Securities Inc. Series 2014-K503 10/01/2014 Special Wells Fargo Commercial Mortgage Securities Inc. Series 2014-KF05 11/01/2014 Primary Wells Fargo Commercial Mortgage Securities Inc. Series 2014-KS02 05/01/2014 Primary Wells Fargo Commercial Mortgage Securities Inc. Series 2014-LC16 06/01/2014 Primary Wells Fargo Commercial Mortgage Securities Inc. Series 2015-C31 11/01/2015 Primary/Special Wells Fargo Commercial Mortgage Securities Inc. Series 2015-K46 06/01/2015 Master/Primary Wells Fargo Commercial Mortgage Securities Inc. Series 2015-KF11 11/1/2015 Primary Wells Fargo Commercial Mortgage Securities Inc. Series 2015-KS03 10/01/2015 Special Wells Fargo Commercial Mortgage Securities Inc. Series 2015-KS04 12/01/2015 Special Wells Fargo Commercial Mortgage Securities Inc. Series 2015-NXS3 10/01/2015 Primary/special Wells Fargo Commercial Mortgage Securities Inc. Series 2015-SB5 10/01/2015 Primary Wells Fargo Commercial Mortgage Securities Inc. Series 2016-BNK1 08/01/2016 Primary Wells Fargo Commercial Mortgage Securities Inc. Series 2016-C36 11/01/2016 Primary Wells Fargo Commercial Mortgage Securities Inc. Series 2016-K56 08/01/2016 Master Wells Fargo Commercial Mortgage Securities Inc. Series 2016-K60 12/01/2016 Primary Wells Fargo Commercial Mortgage Securities Inc. Series 2016-KF16 05/01/2016 Primary Wells Fargo Commercial Mortgage Securities Inc. Series 2016-KS05 07/01/2016 Special Wells Fargo Commercial Mortgage Securities Inc. Series 2016-KS06 10/01/2016 Primary Wells Fargo Commercial Mortgage Securities Inc. Series 2016-KSW1 06/01/2016 Special Wells Fargo Commercial Mortgage Securities Inc. Series 2016-LC24 09/01/2016 Primary Wells Fargo Commercial Mortgage Securities Inc. Series 2016-SB11 01/01/2016 Primary/Special Wells Fargo Commercial Mortgage Securities Inc. Series 2016-SB12 02/01/2016 Primary Wells Fargo Commercial Mortgage Securities Inc. Series 2016-SB21 09/01/2016 Special Wells Fargo Commercial Mortgage Securities Series 2011-K15 11/01/2011 Primary Wells Fargo Commercial Mortgage Securities Series 2011-K703 09/01/2011 Primary/Special Wells Fargo Commercial Mortgage Securities Series 2016-K60 12/01/2016 Primary Wells Fargo Commercial Mortgage Trust Series 2013-BTC 04/01/2013 Special
